

116 HR 1281 IH: Stop EPA Overregulation of Rural Americans Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1281IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Rouzer (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the Environmental Protection Agency’s most recent rule for new residential wood heaters.
	
 1.Short titleThis Act may be cited as the Stop EPA Overregulation of Rural Americans Act. 2.Repeal of rule for new residential wood heatersThe final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces published at 80 Fed. Reg. 13672 (March 16, 2015) shall have no force or effect and shall be treated as if such rule had never been issued.
		